           Case 1:19-cv-03836-RJL Document 4 Filed 12/27/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,

                               Plaintiff,

                        v.
                                                        Civil Action No. _____-cv-_____
POST HOLDINGS, INC., and
TREEHOUSE FOODS, INC.,

                               Defendants.


    PLAINTIFF FEDERAL TRADE COMMISSION’S UNOPPOSED MOTION FOR
              ENTRY OF A TEMPORARY RESTRAINING ORDER

       Plaintiff, the Federal Trade Commission (the “Commission”) has filed this action seeking

an order preliminarily enjoining the proposed acquisition of Defendant TreeHouse Foods, Inc.’s

(“TreeHouse”) assets relating to ready-to-eat (“RTE”) cereal by Defendant Post Holdings, Inc.

(“Post”) as a violation of Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, and

Section 7 of the Clayton Act, 15 U.S.C. § 18. In the absence of temporary relief, Defendants

would be able to consummate the proposed acquisition after 11:59 p.m. Eastern Time on

December 30, 2019. However, the parties have stipulated to a temporary restraining order under

which Defendant Post will not consummate the proposed acquisition until after 11:59 p.m.

Eastern Time on the fifth business day after the Court rules on Plaintiff’s motion for a

preliminary injunction. The stipulation is attached hereto.

       Plaintiff respectfully moves the Court for the entry of a temporary restraining order

consistent with the parties’ stipulation.   In accordance with Local Rule 7(m), counsel for the

Commission discussed this motion with counsel for the Defendants. Defendants do not oppose

this motion.


                                                  1
Case 1:19-cv-03836-RJL Document 4 Filed 12/27/19 Page 2 of 3
Case 1:19-cv-03836-RJL Document 4 Filed 12/27/19 Page 3 of 3
